Citation Nr: 0530073	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  00-03 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to an effective date earlier 
than May 17, 1982, for the award of a 100 percent evaluation 
for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to May 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Los 
Angeles, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied reopening the claim for entitlement to 
an effective date earlier than May 17, 1982, for the award of 
a 100 percent evaluation for schizophrenia.

In a May 2002 decision, the Board also denied reopening the 
claim for entitlement to an effective date earlier than May 
17, 1982, for the award of a 100 percent evaluation for 
schizophrenia.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2003, the veteran and the Secretary of VA filed a 
joint motion to vacate the Board decision and remand it for 
additional development.  Specifically, they stated that the 
veteran had not received proper notice under the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Court granted the 
motion that same month.

When the case came back to the Board, it remanded the claim 
for VA to issue a VCAA-compliant letter.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Entitlement to an effective date earlier than May 17, 
1982, for the award of a 100 percent evaluation for 
schizophrenia was denied by the Board in June 1985 and again 
in March 1996.

2. The effective date of a claim reopened after final 
adjudication may be no earlier than the date of receipt of 
claim.  The date of claim to reopen the issue of entitlement 
to an earlier effective date post-dates the effective date 
already in effect.


CONCLUSION OF LAW

An effective date earlier than May 17, 1982, for the award of 
a 100 percent evaluation for schizophrenia is legally 
precluded.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and the representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and that (4) VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter.  In the letter, VA informed 
the veteran that in order to reopen his claim for an earlier 
effective date, he would need submit new and material 
evidence.  It defined what constitutes "new and material" 
evidence and also provided him with the law that addresses 
the assignment of effective dates based upon a reopened 
claim.  It must be noted that VA provided the veteran with 
the amended definition of new and material evidence, as 
opposed to the definition that existed at the time he filed 
his claim to reopen.  )The criteria for "new and material 
evidence" was amended in August 2001, and applies 
prospectively to claims filed on and after that date.)  The 
Board finds, however, that the veteran has not been 
prejudiced by this for two reasons.  First, he was informed 
that the "new and material evidence" could not be 
cumulative or redundant of evidence that was considered at 
the time of the last final denial.  This encompasses the 
former definition of "new and material evidence."  Second, 
it is clear that the veteran understands that in order to 
reopen a previously-denied claim, he would need to submit 
evidence that tended to show he warranted a 100 percent 
evaluation for schizophrenia prior to May 17, 1982.  Any 
failure of VA to inform him of the evidence necessary to 
reopen the claim for an earlier effective date is harmless 
due to actual knowledge on behalf of the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the May 2004 
letter, VA informed him it had a duty to obtain any records 
held by any federal agency.  It also informed him that on his 
behalf, VA would make reasonable efforts to obtain records 
that were not held by a federal agency, such as records from 
private doctors and hospitals.  It also told him that he 
could obtain private records himself and submit them to VA.  
It also told him that if he had any evidence in his 
possession that pertained to his claim, he should send it to 
VA.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided prior to enactment 
of VCAA.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the veteran has the right to 
VCAA-compliant notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In the May 
2004 letter, VA informed the veteran he should submit any 
additional evidence within 60 days, but noted he had a year 
to submit such evidence.  In the April 2005 supplemental 
statement of the case, VA provided the veteran with an 
additional 60 days, after informing him that the evidence 
submitted was not new and material.  The veteran did not 
respond to either the May 2004 letter or the April 2005 
supplemental statement of the case.  Thus, the Board finds 
that the actions taken by VA have essentially cured any error 
in the timing of the notice.  Further, it finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard, 4 Vet. App. 384.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained multiple VA 
hospitalization summary reports and treatment records.  The 
veteran identified having received treatment at multiple VA 
facilities.  The record reflects that the RO attempted to 
obtain all the records.  Many of the facilities indicated 
that the records had been retired.  VA then went to the 
facility to where the records had been retired and requested 
the relevant records.  The records received were dated from 
1977 until 1990.  There were private medical records the 
veteran had identified that VA was not able to obtain.  In 
October 2000, VA properly informed the veteran of its 
inability to obtain the private medical records and asked for 
his assistance.  The veteran did not respond.  

VA did not provide the veteran with an examination or obtain 
a medical opinion; however, the Board finds that VA was not 
under an obligation to do either, as the veteran has not 
brought forth new and material evidence to reopen the claim 
for service connection for bilateral hearing loss.  See 
38 C.F.R. § 3.159(c)(4)(iii) (stating that the requirement of 
an examination applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to him.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran is in receipt of a 100 percent evaluation for 
schizophrenia, which was granted as of May 17, 1982.  He 
claims that he should be granted a 100 percent evaluation 
back to the day following his discharge from service, since 
the severity of his disability had not changed from 1977 to 
1982.  

Service connection for schizophrenia was granted by means of 
a September 1977 rating decision and assigned a 30 percent 
evaluation, effective May 3, 1977.  The veteran appealed the 
assignment of the 30 percent evaluation.  In a December 1978 
rating decision, the RO granted a 50 percent evaluation, 
effective September 19, 1978.  The veteran indicated he was 
not satisfied with the 50 percent evaluation.  In a February 
1982 Board decision, it granted a 70 percent evaluation for 
schizophrenia.  The following month, the RO effectuated the 
Board's decision.  The veteran's schizophrenia was rated as 
follows with the following effective dates:

      30 percent		from May 3, 1977
      50 percent		from September 19, 1978
      70 percent		from October 12, 1979

The veteran had been granted temporary total evaluations in 
November 1980 and October 1981 under the provisions of 
38 C.F.R. § 4.29.  

In April 1982, the veteran filed a claim for increase.  In a 
November 1982 rating decision, the RO granted a 100 percent 
evaluation, effective May 17, 1982, which date coincided with 
the veteran being admitted for hospitalization for 
schizophrenia.  The veteran appealed the assignment of the 
effective date.  In a June 1985 decision, the Board denied an 
effective date earlier than May 17, 1982, for the award of a 
100 percent evaluation for schizophrenia.  The evidence of 
record at that time consisted of service medical records, VA 
medical records, including an examination report dated 
between 1981 and 1982, and the veteran's applications for 
compensation benefits, and his contentions.  The Board noted 
that in a February 1982 Board decision, it had determined 
that schizophrenia warranted no more than a 70 percent 
evaluation and that such decision was final in the absence of 
obvious error.  The Board, in its 1985 decision, determined 
that while VA treatment records in early 1982 showed the 
veteran was not doing well, it found that those records did 
not show someone who was out of touch with reality.  The 
Board concluded that the RO's determination that the veteran 
became totally disabled due to schizophrenia as of May 17, 
1982, was correct.  

In March 1989, the veteran filed an application to reopen the 
claim for entitlement to an effective date earlier than May 
17, 1982, for the award of a 100 percent evaluation for 
schizophrenia.  The RO denied the claim, and the veteran 
appealed the denial to the Board.  In a June 1990 decision, 
the Board denied an effective date earlier than May 17, 1982, 
for the award of a 100 percent evaluation for schizophrenia.  
The evidence of record at that time were VA treatment 
records, dated from 1981 to 1984.  There was also a 1989 VA 
examination report.  The Board determined that the records 
dated prior to 1982 did not establish a basis to grant a 
100 percent evaluation and that the records dated after May 
1982 would not provide a basis to grant an earlier effective 
date for the 100 percent evaluation.  The veteran appealed 
the decision to the Court.  

In June 1992, the veteran and the Secretary filed a joint 
motion to vacate the Board's decision and remand it for VA to 
obtain additional VA treatment records from the VA Medical 
Center in Denver, Colorado.  The Court granted the motion the 
following month.  The Board subsequently remanded the claim 
for the development laid out in the joint motion.  Medical 
records were received from the Army Medical Center in 
Colorado, dated in 1977.  VA medical records, dated from 1978 
to 1983, were also associated with the claims file.

In March 1996, the Board denied the claim for an earlier 
effective date for the 100 percent evaluation for 
schizophrenia.  It pointed out that the Board had previously 
denied the claim for an earlier effective date in a June 1985 
decision, which decision was final.  It then stated that in 
order to reopen the claim, the veteran would need to submit 
new and material evidence.  The Board noted that the 
additional records received were either duplicative or 
cumulative of evidence already in the claims file at the time 
of the June 1985 Board decision, and thus the claim could not 
be reopened.  Finally, the Board stated that even if new and 
material evidence had been submitted, it would not have 
resulted in an earlier effective date, as the law provided 
that the effective date based upon a reopened claim cannot be 
earlier than the date of claim, which was March 1989, and 
which post dated the date already assigned for the 
100 percent evaluation.  

The June 1985 and March 1996 Board decisions are final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).

On March 26, 1997, the veteran filed an application to reopen 
the claim for entitlement to an effective date earlier than 
May 17, 1982, for the award of a 100 percent evaluation for 
schizophrenia.  The veteran submitted private medical 
records, dated from 1980 to 1982.  VA records were obtained, 
dated from 1981 to 1990.  

In March 2002, the veteran presented testimony before the 
undersigned Veterans Law Judge.  The veteran argued that the 
100 percent evaluation should have been granted as of May 
1977, since he was totally disabled as soon as he was 
discharged from service.  He stated he had multiple 
hospitalizations as a result of schizophrenia soon after his 
discharge from service.  The veteran testified he did not 
work from 1977 until 1995 due to his psychiatric disorder 
and, even then, he had worked only for six months in 1995.  

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a Board decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. §§ 3.400 (emphasis added), 3.400(q)(1)(ii), 
3.400(r).

The Board has determined that the veteran's attempt to obtain 
an earlier effective date than that already assigned for the 
100 percent evaluation for schizophrenia is legally 
precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As 
noted in the March 1996 Board decision, the law states that 
the effective date in a reopened claim is the date of claim 
or date entitlement arose, whichever is later.  Id.  

Thus, even if the Board considered the additional evidence 
submitted since the March 1996 Board decision as new and 
material evidence and found in the veteran's favor, the 
effective date for the award of the 100 percent evaluation 
for schizophrenia could be no earlier than March 26, 1997, as 
this is the date of receipt of the application to reopen the 
claim for an earlier effective date.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, the veteran is 
already in receipt of an effective date of May 17, 1982.  It 
is obvious that assigning an effective date in 1997 would not 
benefit the veteran and would serve no purpose.

As to the VA medical records obtained in connection with the 
current appeal, the Board notes that all are duplicative of 
the evidence that was in the claims file at the time of the 
March 1996 Board decision.  Therefore, there is no Bell issue 
raised by these records.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA is held to have constructive notice of 
documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits).  

As stated above, the Board has already considered the claim 
for an earlier effective date in June 1985 and again in March 
1996, which decisions are final.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1100.  Here, the Board has determined that 
those decisions are res judicata as to the claim for an 
effective date earlier than May 17, 1982, for the award of a 
100 percent evaluation for schizophrenia.  See Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) and Routen v. West, 142 
F.3d 1434, 1437-38 (Fed. Cir. 1998) (applying finality and 
res judicata to VA decisions).  The veteran is attempting to 
relitigate the same issue that has already been considered 
and denied on two occasions.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The application to reopen the claim for entitlement to an 
effective date earlier than May 17, 1982, for a 100 percent 
evaluation for schizophrenia is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


